GREENBLOTT, J.
(dissenting in part). Although I agree with the conclusion of the majority that claimant is entitled to an award *299of1 consequential damages, I fear that we unwisely usurp the function of the trial court hy taking it upon ourselves to increase the award in an amount as large as $236,015, almost six times the award of the trial court for direct damages. It is now too well .settled to require citation of authority that while an award based on values within the range of testimony will not be disturbed if legal error has not been committed, it is equally true that the trier of the facts may find values outside the range of testimony if such a finding is satisfactorily explained. I do not wish ¡to suggest that such an approach would have been required here, but the decision of the majority effectively deprives the trial court of that prerogative. It is worthy of note that the State’s appraiser .posited a before value of $22,500, but the trial court found that an error in his calculations required a revision of the appraiser’s before value to $45,000, or twice the amount testified to. While the found before value of $50,000 was not thereby removed from the range of' testimony, this court should not overlook the possibility, in view of the apparent sizable differences between before and after values, that different .after values than those posited in the appraisals might have been found. I would remit the matter, to the trial court for appropriate findings.
Herlihy, P. J., Cooke and Main, JJ., concur with Kane, J.; Greenblott, J., dissents in part and votes to remit for appropriate findings.
Judgment modified, on the law and the facts, by increasing the award to $277,680 .plus appropriate interest, and, as so modified, affirmed, without costs.